Citation Nr: 1225579	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  11-00 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an April 1987 rating decision that denied service connection for low back pain (herein "a low back disability").

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back condition (herein "a low back disability").

3.  Entitlement to service connection for a low back disability. 


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to February 1977, and in the Reserves from September 1977 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of April 2009 and May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final decision dated in April 1987, service connection for low back disability was denied.  

2.  The evidence of record does not show that the April 1987 rating decision was based on incorrectly applied statutes or regulations; that the correct facts, as they were then known, were not before the RO at the time of the decision; or that there was any error in the RO's decision which, if not made, would have manifestly changed the outcome of the decision.  

3.  An unappealed January 1997 rating decision denied a reopening of a claim for service connection for a low back disability because new and material evidence had not been received.

4.  Additional evidence received since the January 1997 decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The April 1987 rating decision denying service connection for a low back disability is final and binding.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  The April 1987 rating decision, which denied service connection for a low back disability, does not contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2011).  

3.  The January 1997 rating decision denying service connection for a low back disability is final and binding.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

4.  New and material evidence has been submitted to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)
Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) noted that a CUE claim is not a claim for benefits, but rather is a collateral attack on a final decision.  Thus, one requesting reversal or revision on the basis of CUE is not a claimant within the meaning of the VCAA and therefore, the notice and development provisions of the VCAA do not apply to claims based on CUE.  Accordingly, the VCAA is inapplicable to the Veteran's CUE claim decided herein.

To the extent that there may be any deficiencies of notice or assistance regarding the issue of whether new and material evidence has been received to reopen the Veteran's service connection claim for a low back disability, such deficiencies are moot as the Board is reopening and remanding the claim herein.  Further discussion of VA's duties to notify and assist will be included in a later decision should the claim be denied on the merits following remand.
II.  Clear and Unmistakable Error

The Veteran's original claim for service connection for a low back disability was denied in April 1987, based on a finding that there was no continuity of a low back disability since service discharge.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  The April 1987 decision thereby became final one year later.

RO decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated).

The laws and regulations regarding service connection at the time of the April 1987 rating decision provided that service connection would be granted when there was disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 310, 331 (1987); 38 C.F.R. § 3.303 (1987).  Service connection could also be established by showing chronicity or continuity.  With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (1987).

At the time of the April 1987 rating decision, the evidence before the RO consisted of the Veteran's service treatment records (STRs) and private medical records.  Service treatment records document an in-service low back injury, with subsequent treatment and a diagnosis of "sciatica left, probably secondary to herniated nucleus pulposus."  Low back problems were also noted on the Veteran's separation examination.  No treatment for low back problems was notated during the Veteran's Reserve service.  The private medical records detailed treatment for renal hypertension

The RO essentially denied the Veteran's claim on the basis that there was no evidence of a current disability of the spine.  Reference was made to the lack of continuity of treatment for low back pain since active duty separation.  Further, in observing that the post-service medical records submitted by the Veteran recorded treatment for problems other than low back pain, the RO effectively determined that there was no evidence showing the Veteran was even receiving current treatment for low back pain.

In April 2010, the Veteran filed a claim to challenge the finality of the April 1987 rating decision on the basis of CUE.  His assertion is that, because his STRs show a diagnosis of a low back disability, he is entitled to service connection.

This is essentially a disagreement as to how the facts were then weighed or evaluated.  As indicated above, this cannot form the basis of a valid claim of CUE.  The RO based its decision on the evidence of record that the Veteran had not provided evidence of continued low back problems since service, and based on the law extant at that time, concluded that service connection was not warranted.  While the RO could have interpreted and weighed the evidence and the law differently, that is not enough to meet the higher standard of proof required for a CUE claim.  In order to change a decision based on a clear and unmistakable error, the error must be "undebatable" and "have manifestly changed the outcome at the time [the decision] was made."  Russell, 3 Vet. App. at 313-14.  Here, there is no showing that the correct facts were not before the adjudicator or that the statutory or regulatory provisions extant at that time were incorrectly applied.  

The April 1987 rating decision was consistent with, and supported by, the evidence of record; was in accordance with governing law and regulations; and did not involve CUE.  Consequently, revision of this decision is not warranted, and the April 1987 rating decision remains final.




III.  New and Material Evidence

In the alternative, the Veteran seeks to reopen his low back disability claim with the submission of new and material evidence.  The Veteran's new and material evidence claim arises from the RO's April 2009 rating decision that found new and material evidence had not been submitted in order to reopen the claim of entitlement to service connection for a low back disability.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The underlying claim, service connection, may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  See 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, as delineated in the above service connection elements.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See id., at 117.

As discussed above, service connection for a low back disability was initially denied in an April 1987 rating decision.  The RO essentially determined that there was no evidence establishing that there was continuity of a low back disability since service, nor that the Veteran currently had a low back disability.

The Veteran filed a petition to reopen his claim for service connection for a low back disability in August 1996, which was denied in January 1997 on the basis that new and material evidence had not been received.  He filed a notice of disagreement in May 1997, which was followed by a June 1997 statement of the case.  However, the Veteran did not perfect his appeal by filing a substantive appeal.  The January 1997 decision thereby became final.  

The present appeal stems from a July 2000 claim to reopen, which was denied in April 2009.  The Veteran's April 2010 CUE claim, discussed above, prompted the RO to issue another rating decision in May 2010, which also continued to deny reopening the Veteran's claim on the basis of the lack of new and material evidence.  

Evidence of record at the time of January 1997 rating decision relevant to the Veteran's low back disability claim consisted of the aforementioned records submitted in connection with the Veteran's initial 1987 claim (STRs documenting: (1) an in-service low back injury, (2) subsequent repeated treatment and a diagnosis of "sciatica left, probably secondary to herniated nucleus pulposus," and (3) low back problems noted on the Veteran's separation examination; and, private medical records detailing treatment for renal hypertension), plus post-service medical records from his employer showing treatment for a low back injury and subsequent exacerbation incurred while working.  As the Veteran neither appealed this adverse determination nor submitted any additional evidence within a year following this decision, the January 1997 decision became final one year later.

To determine whether new and material evidence has been submitted, the Board must consider the evidence added to the record since the final and binding January 1997 rating decision.  This evidence includes: (1) records from the Office of Workers' Compensation Programs, detailing a work-related low back injury and including a July 1992 medical opinion attributing his current low back disability to a November 1991 work-related injury; (2) statements from the Veteran, his wife, two brothers and a nurse who treated him while in service; (3) VA treatment notes and private medical records showing treatment for a low back disability; and (4) a June 2010 statement from the Veteran's physician linking his current low back disability to his in-service low back injury (nexus opinion).

Without addressing the other evidence, the nexus opinion from the Veteran's physician is new and material evidence warranting reopening of the claim.  The evidence is new because it was not previously of record and is not redundant of evidence previously of record.  The opinion is also material because it relates to an unestablished fact necessary to substantiate the claim, which is a nexus between the current disability and service.  Accordingly, the claim is reopened.


ORDER

The April 1987 rating decision that denied service connection for low back pain was not clearly and unmistakably erroneous, and the appeal is denied.  

New and material evidence to reopen a claim of entitlement to service connection for a low back disability has been received; to this extent, the appeal is granted.



REMAND

The facts above establish that the Veteran has a current low back disability and sustained a low back injury in service.  What has not been definitively determined is whether the two are related.  Of record are two medical opinions with conflicting conclusions as to the etiology of the Veteran's current low back disability.  A July 1992 medical opinion obtained in connection with the Veteran's worker's compensation claim attributes his current low back disability to a November 1991 work-related injury, without mention of the Veteran's in-service injury.  The above referenced June 2010 nexus opinion from the Veteran's private physician attributes his current low back disability to his in-service injury, without addressing the Veteran's 1991 work-related low back injury.  The June 2010 opinion is thus inadequate because either it appears to be based on an inaccurate factual premise or the rationale is lacking sufficient detail, which should have included a discussion of the 1991 injury.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  A medical opinion discussing the etiology of the Veteran's current low back disability, and specifically addressing any relationship between his in-service injury and subsequent work injury, is required to evaluate the Veteran's service connection claim.

Additionally, there may be outstanding VA treatment records.  In July 2000, the Veteran reported receiving treatment for his low back disability at the Durham, North Carolina, VA Medical Center (VAMC) from 1991 to the present.  See July 2000 VA Form 21-4138.  While employee health records from the Durham VAMC during this time period are of record (the Veteran was or is an employee of this facility), and standard VA treatment notes from October 2004 to January 2009 are of record, it is unclear whether there are additional non-work-related treatment records from this facility.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, any outstanding VA treatment records should be obtained on remand.

There may also be outstanding pertinent private treatment records.  The Veteran reported receiving treatment for his low back disability from Triangle Orthopaedic Associates from 1996 to the present.  See VA Form 21-4141 received July 2010.  The only treatment notes of record from this facility are dated July 2007 to January 2008, with no indication whether the remaining identified records are available.  As these records may be relevant to the Veteran's appeal, they should be sought on remand, with any needed assistance from the Veteran.


(CONTINUED NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records related to the claimed low back disability from the Durham VAMC, or any other identified VA facility, from 1991 to October 2004, and from January 2009 to the present.  Any negative responses should be noted in the file.

2.  Ask the Veteran to identify all sources of treatment or evaluation he has received for his low back disability and to provide necessary releases for records of such treatment or evaluation.  Of particular interest are any records from Triangle Orthopaedic Associates, dated prior to July 2007 and after January 2008.  The AOJ should obtain complete records of all such treatment and evaluations from all sources identified by the Veteran.  If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination to assess the etiology of his low back disability.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with this condition.  
 
The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should express an opinion regarding the likely etiology of the Veteran's low back disability, and specifically whether it is at least as likely as not (a 50% or greater probability) causally related to an in-service low back injury, or is otherwise causally related to service.

The examiner is asked to reconcile his or her findings with the two conflicting medical opinions of record (the July 1992 medical opinion attributing the Veteran's current low back disability to a work-related injury, and the June 2010 medical opinion attributing the Veteran's current low back disability to his in-service injury.)  In so doing, he or she should also address the effect, if any, of the Veteran's November 1991 work-related low back injury on his current low back disability.  Due consideration and discussion should also be given to the Veteran's report of chronic pain since active service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran with a Supplemental Statement of the Case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


